DETAILED ACTION
This office action is in response to application filed on September 19, 2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0003], line 13: “reason including a manufacturing detect …” should read “reason including a manufacturing defect …”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “central storage unit, including a central storage unit MCU in the MWD assembly, to store sensor data …” should read “central storage unit, including a central storage unit MCU in the MWD assembly, to store the sensor data …”
Claim language “an internal bus coupled to the master board, the plurality of sensor boards, and the central storage unit to carry sensor data …” should read “an internal bus coupled to the master board, the plurality of sensor boards, and the central storage unit to carry the sensor data …”
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language “The apparatus of claim 2, wherein the direction module …” should read “The apparatus of claim 2, wherein the directional module …”
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read “The apparatus of claim 1, wherein the master board MCU sends commands to the plurality of sensor boards to command the plurality of sensor boards to sense data”.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language should read “The apparatus of claim 1, wherein of the plurality of sensor boards periodically output or make available the sensor data on the internal bus”.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read “The apparatus of claim 1, wherein of the plurality of sensor boards output or make available the sensor data on the internal bus in response to a request from the central storage unit MCU or the master board MCU”.


Claim 8 is objected to because of the following informalities:  
Claim language “The apparatus of claim 7, wherein. the central storage unit …” should read “The apparatus of claim 7, wherein[[.]]: the central storage unit …”
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language should read “The apparatus of claim 9, wherein: each SD card is assigned to one sensor board of the plurality of sensor boards; and each SD card stores the sensor data from the one assigned sensor board”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language “a central storage unit, including a central storage unit MCU, to store sensor data …” should read “a central storage unit, including a central storage unit MCU, to store the sensor data …”
Claim language “an internal bus coupled to the master board, the plurality of sensor boards, and the central storage unit to carry sensor data …” should read “an internal bus coupled to the master board, the plurality of sensor boards, and the central storage unit to carry the sensor data …”
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language “The MWD system of claim 12, wherein the direction module …” should read “The MWD system of claim 12, wherein the directional module …”
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language should read “The MWD system of claim 11, wherein the master board MCU sends commands to the plurality of sensor boards to command the plurality of sensor boards to sense data”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language should read “The MWD system of claim 11, wherein of the plurality of sensor boards periodically output or make available the sensor data on the internal bus”.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
Claim language should read “The MWD system of claim 11, wherein of the plurality of sensor boards output or make available the sensor data on the internal bus in response to a request from the central storage unit MCU or the master board MCU”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language “The MWD system of claim 17, wherein. the central storage unit …” should read “The MWD system of claim 17, wherein[[.]]: the central storage unit …”
Additionally, claim language is similar to language recited in claim 18.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  
Claim language should read “The MWD system of claim 19, wherein: each SD card is assigned to one sensor board of the plurality of sensor boards; and each SD card stores the sensor data from the one assigned sensor board”.
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim is directed to a particular machine (e.g., a measurement-while drilling system), therefore the claim is eligible at Prong One of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim is directed to a particular machine (e.g., a measurement-while drilling system), therefore the claim is eligible at Prong One of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-10 and 12-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lakings (US 20180371901 A1), hereafter ‘Lakings’, in view of Yu (US 20070168132 A1), hereinafter ‘Yu’.
Regarding claim 1. 
Lakings discloses:
An apparatus (Fig. 1) for collecting and storing sensor data for an oil drilling system ([0052]-[0053], [0056]: a drilling environment is depicted including a bottom hole assembly coupled to a drill string, with sensors being housed in the drill string and used to obtain data for storage (see [0059], [0081])), comprising: 
a drill string (Fig. 1, item 112) including a bottom whole assembly (Fig. 1, item 110) which includes a drill bit (Fig. 1, item 114) and a measurement-while-drilling (MWD) assembly ([0052]-[0053], [0058]: the drill string is coupled (includes) the bottom hole assembly, a drill bit, and a drilling measurement system (MWD, see [0039]) which includes sensors being housed in a bit sub (Fig. 1, item 118)); 
a master board (Fig. 3, item 204 – “control board”) including a master board micro controller unit (MCU) (Fig. 3, item 214 – “control board microprocessor”) in the MWD assembly ([0059]-[0061]: a control board, included in the drilling measurement system, has a microprocessor); 
a data acquisition board included in the drilling measurement system (see [0060]) receives signals from a sensor array, which includes different sensors to collect data); 
a central storage unit (Fig. 3, item 210 – “mass memory board”), including a central storage unit MCU (Fig. 3, item 216 – “memory controller/microprocessor”) in the MWD assembly, to store sensor data collected by the plurality of sensor boards ([0081]: the mass memory board included in the drilling measurement system (see [0060]) stores drilling data received from the acquisition board); and 
an internal bus (Fig. 3, item 202 – ‘bus’) coupled to the master board, the plurality of sensor boards, and the central storage unit to carry sensor data from the plurality of sensor boards to the central storage unit for storage by the central storage unit ([0060], [0081]: each module of the drilling measurement system is coupled to a central bus for communication; sensor data is collected by acquisition board and sent to the mass memory board for storage).

Lakings does not explicitly disclose:
wherein the central storage unit is removable from the MWD assembly.

Yu teaches:
“FIG. 4A and 4B show a downhole tool 410 in communication with a Surface computer 414 via a removable memory unit 422b. FIG. 4A shows an alternate while drilling system 418 of the downhole tool 410. This while drilling system is provided with a memory unit of a while drilling system (MWD, see [0023]) may be removable from the downhole tool; see also Lakings at [0137] about a removable storage media being incorporated as part of any of the modules (boards) of the invention).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu to incorporate the central storage unit as removable from the MWD assembly, in order to provide an efficient and effective transfer of data from the downhole tool to a surface computer, as discussed by Yu ([0007]).

Regarding claim 2. 
Lakings in view of Yu discloses all the features of claim 1 as described above.
Lakings further discloses:
a directional module (Fig. 3, items 206, 210 and 250 – “acquisition board”, “mass memory board” and “sensor array”), coupled to the internal bus ([0060], [0081]: each module of the drilling measurement system is coupled to a central bus for communication), to sense and collect directional data regarding conditions and direction of the drill string ([0062], [0083]: the data acquisition board receives signals from the sensor array, which includes different sensors to collect data regarding conditions and direction of the drill bit (see [0034]-[0035], [0056]), with this data being stored in mass memory board).  

Regarding claim 4. 
Lakings in view of Yu discloses all the features of claim 1 as described above.
Lakings further discloses:
the master board MCU sends commands to the plurality of sensor boards to command the sensor boards to sense data ([0094]-[0095]: control board microprocessor communicates instructions to acquisition board regarding acquiring data from the sensor array; see also [0061] regarding control board microprocessor activating/deactivating other boards).  

Regarding claim 5. 
Lakings in view of Yu discloses all the features of claim 1 as described above.
Lakings does not explicitly disclose:
the one or more sensor boards periodically output or make available sensor data on the internal bus.  

	However, Lakings further teaches:
“During operation, the control board 204 communicates data and instructions to the acquisition microprocessor 326 such as a mode of operation and a time during which the data acquisition board 300 is to be acquiring data from the sensor array” ([0094]: control board communicates instructions to acquisition board regarding time of data acquisition (analogous to periodically output or make available sensor data on the internal bus; see also [0041] regarding transmitting data based on a schedule, and [0061] regarding control board microprocessor activating/deactivating other boards)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu to configure the one or more sensor boards to periodically output or make available sensor data on the internal bus, in order to conserve resources of the drilling measurement system, as discussed by Lakings ([0029]).

Regarding claim 6. 
Lakings in view of Yu discloses all the features of claim 1 as described above.
Lakings does not explicitly disclose:
the one or more sensor boards output or make available sensor data on the internal bus in response to a request from the central storage unit MCU or the master board MCU.  

However, Lakings further teaches:
“During operation, the control board 204 communicates data and instructions to the acquisition microprocessor 326 such as a mode of operation and a time during which the data acquisition board 300 is to be acquiring data from the sensor array” ([0094]: control board communicates instructions to acquisition board regarding time of data acquisition (analogous to output or make available sensor data on the internal bus in response to a request; see also [0041] regarding transmitting data based on a request, and [0061] regarding control board microprocessor activating/deactivating other boards)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu to configure the one or more sensor boards to output or make available sensor data on the internal bus in response to a request from the central storage unit MCU or the master board MCU, in order to conserve resources of the drilling measurement system, as discussed by Lakings ([0029]).

Regarding claim 7. 
Lakings in view of Yu discloses all the features of claim 1 as described above.
Lakings does not explicitly disclose:
the central storage unit further comprises a bus adapter coupling the internal bus to the central storage unit MCU.  

However, Lakings further teaches:
“FIG. 9 is an example schematic diagram of a computing module 900 that may implement various methodologies discussed herein. For example, the computing module 900 may correspond to one or more circuit boards discussed herein, such as the acquisition board 300 of FIG. 3. The computing module 900 includes a bus 901, at least one processor 902 or other computing element, at least one communication port 903, a main memory 904, a removable storage media 905, a read-only memory 906, and a mass storage device 907 … Communication port 903 can be any known communication port, a computing module, such as the mass memory board, includes a communication port (analogous to bus adapter), used to connect the board to the system (see Figs. 3 and 4, [0060])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu to incorporate the central storage unit further comprising a bus adapter coupling the internal bus to the central storage unit MCU, in order to provide a communication interface in each system board that, together with the internal bus, facilitates the sharing of instructions and data among the different components of the system.

Regarding claim 11.
Lakings discloses:
A measurement-while-drilling (MWD) system ([0039], [0058]: a drilling measurement system (MWD) is included in a bit sub (Fig. 1, item 118) of a drill string (see [0053])) for a drill string (Fig. 1, item 112) of an oil drilling system (Fig. 1), the MWD system comprising: 
a master board (Fig. 3, item 204 – “control board”) including a master board micro controller unit (MCU) (Fig. 3, item 214 – “control board microprocessor”) in the  a control board, included in the drilling measurement system, has a microprocessor); 
a plurality of sensor boards (Fig. 3, items 206 and 250 – “acquisition board” and “sensor array”) to sense and collect sensor data ([0062], [0083]: a data acquisition board included in the drilling measurement system (see [0060]) receives signals from a sensor array, which includes different sensors to collect data); 
a central storage unit (Fig. 3, item 210 – “mass memory board”), including a central storage unit MCU (Fig. 3, item 216 – “memory controller/microprocessor”), to store sensor data collected by the plurality of sensor boards ([0081]: the mass memory board included in the drilling measurement system (see [0060]) stores drilling data received from the acquisition board); and 
an internal bus (Fig. 3, item 202 – ‘bus’) coupled to the master board, the plurality of sensor boards, and the central storage unit to carry sensor data from the plurality of sensor boards to the central storage unit for storage by the central storage unit ([0060], [0081]: each module of the drilling measurement system is coupled to a central bus for communication; sensor data is collected by acquisition board and sent to the mass memory board for storage).

Lakings does not explicitly disclose:
wherein the central storage unit is removable from the MWD assembly.

Yu teaches:
a memory unit of a while drilling system (MWD, see [0023]) may be removable from the downhole tool; see also Lakings at [0137] about a removable storage media being incorporated as part of any of the modules (boards) of the invention).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu to incorporate the central storage unit as removable from the MWD assembly, in order to provide an efficient and effective transfer of data from the downhole tool to a surface computer, as discussed by Yu ([0007]).

Regarding claim 12. 
Lakings in view of Yu discloses all the features of claim 11 as described above.
Lakings further discloses:
a directional module (Fig. 3, items 206, 210 and 250 – “acquisition board”, “mass memory board” and “sensor array”), coupled to the internal bus ([0060], [0081]: each module of the drilling measurement system is coupled to a central bus for communication), to sense and collect directional data regarding conditions and direction of the drill string ([0062], [0083]: the data acquisition board receives signals from the sensor array, which includes different sensors to collect data regarding conditions and direction of the drill bit (see [0034]-[0035], [0056]), with this data being stored in mass memory board).  

Regarding claim 14. 
Lakings in view of Yu discloses all the features of claim 11 as described above.
Lakings further discloses:
the master board MCU sends commands to the plurality of sensor boards to command the sensor boards to sense data ([0094]-[0095]: control board microprocessor communicates instructions to acquisition board regarding acquiring data from the sensor array; see also [0061] regarding control board microprocessor activating/deactivating other boards).  

Regarding claim 15. 
Lakings in view of Yu discloses all the features of claim 11 as described above.
Lakings does not explicitly disclose:
the one or more sensor boards periodically output or make available sensor data on the internal bus.  

	However, Lakings further teaches:
“During operation, the control board 204 communicates data and instructions to the acquisition microprocessor 326 such as a mode of operation and a time during which the data acquisition board 300 is to be acquiring data from the sensor array” ([0094]: control board communicates instructions to acquisition board regarding time of data acquisition (analogous to periodically output or make available sensor data on the internal bus; see also [0041] regarding transmitting data based on a schedule, and [0061] regarding control board microprocessor activating/deactivating other boards)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu to configure the one or more sensor boards to periodically output or make available sensor data on the internal bus, in order to conserve resources of the drilling measurement system, as discussed by Lakings ([0029]).

Regarding claim 16. 
Lakings in view of Yu discloses all the features of claim 11 as described above.
Lakings does not explicitly disclose:
the one or more sensor boards output or make available sensor data on the internal bus in response to a request from the central storage unit MCU or the master board MCU.  

However, Lakings further teaches:
“During operation, the control board 204 communicates data and instructions to the acquisition microprocessor 326 such as a mode of operation and a time during which the data acquisition board 300 is to be acquiring data from the sensor array” ([0094]: control board communicates instructions to acquisition board regarding time of data acquisition (analogous to output or make available sensor data on the internal bus in response to a request; see also [0041] regarding transmitting data based on a request, and [0061] regarding control board microprocessor activating/deactivating other boards)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu to configure the one or more sensor boards to output or make available sensor data on the internal bus in response to a request from the central storage unit MCU or the master board MCU, in order to conserve resources of the drilling measurement system, as discussed by Lakings ([0029]).

Regarding claim 17. 
Lakings in view of Yu discloses all the features of claim 11 as described above.
Lakings does not explicitly disclose:
the central storage unit further comprises a bus adapter coupling the internal bus to the central storage unit MCU.  

However, Lakings further teaches:
“FIG. 9 is an example schematic diagram of a computing module 900 that may implement various methodologies discussed herein. For example, the computing module 900 may correspond to one or more circuit boards discussed herein, such as the acquisition board 300 of FIG. 3. The computing module 900 includes a bus 901, at least one processor 902 or other computing element, at least one communication port 903, a main memory 904, a removable storage media 905, a read-only memory 906, and a mass  Communication port 903 can be any known communication port, such as, but not limited to an RS-232 port for use with a modem based dial-up connection, a 10/100 Ethernet port, a Gigabit port using copper or fiber, or a USB port. Communication port (s) 903 may be chosen depending on a network such as a Local Area Network (LAN), a Wide Area Network (WAN), or any network to which the computing module 900 connects” ([0137]: a computing module, such as the mass memory board, includes a communication port (analogous to bus adapter), used to connect the board to the system (see Figs. 3 and 4, [0060])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu to incorporate the central storage unit further comprising a bus adapter coupling the internal bus to the central storage unit MCU, in order to provide a communication interface in each system board that, together with the internal bus, facilitates the sharing of instructions and data among the different components of the system.

Claims 3, 8-9, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lakings, in view of Yu, and in further view of Parkin (US 20190100966 A1), hereinafter ‘Parkin’.
Regarding claim 3. 
Lakings in view of Yu discloses all the features of claim 2 as described above.
Lakings further discloses:
sensors include gyroscopes, accelerometers, and temperature sensors).  

Lakings does not disclose:
the direction module includes one or more magnetometers.

Parkin teaches:
	“In embodiments of the disclosure, the apparatus and systems described herein can be used to communicate with an implement 202 tethered to an equipment string, such as a drill string 200, and/or to control operations of the implement 202. For example, the implement 202 can be steered (e.g., during a directional drilling operation). Referring to FIG. 15, in some embodiments the implement 202 has one or more sensors 282, which can include, but are not necessarily limited to, a gyroscope 284, a magnetometer 286, an accelerometer, and so forth” ([0059]: a drilling mechanism (Fig. 2, item 202, [0046]) in a drill string (Fig. 2, item 200, [0043]) of a drilling system (see [0037]) includes gyroscope, magnetometer and accelerometer sensors for directional drilling operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu, and in further view of Parkin to incorporate the direction module including one or more magnetometers, in order to provide supporting measurements for accurate directional estimation.

Regarding claim 8. 

Lakings further discloses:
the central storage unit further comprises a memory coupled to the central storage unit MCU to store the sensor data ([0081]: the mass memory board includes memory modules (Fig. 3, items 218, 220, 222 and 224) coupled to the memory controller/microprocessor, and used for storing data from the sensor array (see also Fig. 9, item 905, [0137])); and 
the memory is removable from the central storage unit ([0137]: removable storage media is incorporated as part of any of the modules (e.g., mass memory board); see also Yu at [0029]).  

	Lakings does not disclose:
		the memory is a secure digital (SD) card.

	Parkin teaches:
“The memory 292 can include, but is not necessarily limited to: removable and non-removable memory components, such as random-access memory (RAM), read-only memory (ROM), flash memory (e.g., a secure digital (SD) memory card, a mini-SD memory card, and/or a micro-SD memory card), magnetic memory, optical memory, universal serial bus (USB) memory devices, hard disk memory, external memory, and so forth. In implementations, the implement 202 and/or the memory 292 can include removable integrated circuit card (ICC) memory, such as memory provided by a subscriber identity module (SIM) card, a universal subscriber identity module (USIM) memory (Fig. 15, item 292) implemented as part of a controller (Fig. 15, item 288, [0061]) of a drilling mechanism (Fig. 2, item 208, [0046]) in a drill string (Fig. 2, item 200, [0043]) of a drilling system (see [0037]) includes removable SD memory card).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu, and in further view of Parkin to incorporate the memory as a secure digital (SD) card, in order to provide durable storage capabilities while ensuring data storage stability.
	
Regarding claim 9. 
Lakings in view of Yu discloses all the features of claim 7 as described above.
Lakings further discloses:
the central storage unit further comprises a memory card array coupled to the central storage unit MCU to store the sensor data ([0081]: the mass memory board includes memory modules (Fig. 3, items 218, 220, 222 and 224) coupled to the memory controller/microprocessor, and used for storing data from the sensor array (see also Fig. 9, item 905, [0137])); 
the memory card array includes a plurality of memory cards (Fig. 3, items 218, 220, 222 and 224); and 
each memory card in the memory card array is removable ([0137]: removable storage media is incorporated as part of any of the modules (e.g., mass memory board); see also Yu at [0029]).  


		the memory card array/card is a SD card array/card.

	Parkin teaches:
“The memory 292 can include, but is not necessarily limited to: removable and non-removable memory components, such as random-access memory (RAM), read-only memory (ROM), flash memory (e.g., a secure digital (SD) memory card, a mini-SD memory card, and/or a micro-SD memory card), magnetic memory, optical memory, universal serial bus (USB) memory devices, hard disk memory, external memory, and so forth. In implementations, the implement 202 and/or the memory 292 can include removable integrated circuit card (ICC) memory, such as memory provided by a subscriber identity module (SIM) card, a universal subscriber identity module (USIM) card, a universal integrated circuit card (UICC), and so on” ([0064]: memory (Fig. 15, item 292) implemented as part of a controller (Fig. 15, item 288, [0061]) of a drilling mechanism (Fig. 2, item 208, [0046]) in a drill string (Fig. 2, item 200, [0043]) of a drilling system (see [0037]) includes removable SD memory card).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu, and in further view of Parkin to implement the memory card array of Lakings as a SD card array including a plurality of SD cards, in order to provide durable storage capabilities while ensuring data storage stability.

Regarding claim 13.

Lakings further discloses:
the direction module includes one or more directional sensors, one or more accelerometers, and one or more temperature sensors ([0056], [0083]: sensors include gyroscopes, accelerometers, and temperature sensors).  

Lakings does not disclose:
the direction module includes one or more magnetometers.

Parkin teaches:
	“In embodiments of the disclosure, the apparatus and systems described herein can be used to communicate with an implement 202 tethered to an equipment string, such as a drill string 200, and/or to control operations of the implement 202. For example, the implement 202 can be steered (e.g., during a directional drilling operation). Referring to FIG. 15, in some embodiments the implement 202 has one or more sensors 282, which can include, but are not necessarily limited to, a gyroscope 284, a magnetometer 286, an accelerometer, and so forth” ([0059]: a drilling mechanism (Fig. 2, item 202, [0046]) in a drill string (Fig. 2, item 200, [0043]) of a drilling system (see [0037]) includes gyroscope, magnetometer and accelerometer sensors for directional drilling operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu, and in further view of Parkin to incorporate the direction module including one or more magnetometers, in order to provide supporting measurements for accurate directional estimation.

Regarding claim 18. 
Lakings in view of Yu discloses all the features of claim 17 as described above.
Lakings further discloses:
the central storage unit further comprises a memory card array coupled to the central storage unit MCU to store the sensor data ([0081]: the mass memory board includes memory modules (Fig. 3, items 218, 220, 222 and 224) coupled to the memory controller/microprocessor, and used for storing data from the sensor array (see also Fig. 9, item 905, [0137])); 
the memory card array includes a plurality of memory cards (Fig. 3, items 218, 220, 222 and 224); and 
each memory card in the memory card array is removable ([0137]: removable storage media is incorporated as part of any of the modules (e.g., mass memory board); see also Yu at [0029]).  

	Lakings does not disclose:
		the memory card array/card is a SD card array/card.

	Parkin teaches:
“The memory 292 can include, but is not necessarily limited to: removable and non-removable memory components, such as random-access memory (RAM), read-only memory (ROM), flash memory (e.g., a secure digital (SD) memory card, a mini-SD memory card, and/or a micro-SD memory card), magnetic memory, optical memory, memory (Fig. 15, item 292) implemented as part of a controller (Fig. 15, item 288, [0061]) of a drilling mechanism (Fig. 2, item 208, [0046]) in a drill string (Fig. 2, item 200, [0043]) of a drilling system (see [0037]) includes removable SD memory card).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu, and in further view of Parkin to implement the memory card array of Lakings as a SD card array including a plurality of SD cards, in order to provide durable storage capabilities while ensuring data storage stability.

Regarding claim 19. 
Lakings in view of Yu discloses all the features of claim 17 as described above.
Lakings further discloses:
the central storage unit further comprises a memory card array coupled to the central storage unit MCU to store the sensor data ([0081]: the mass memory board includes memory modules (Fig. 3, items 218, 220, 222 and 224) coupled to the memory controller/microprocessor, and used for storing data from the sensor array (see also Fig. 9, item 905, [0137])); 

each memory card in the memory card array is removable ([0137]: removable storage media is incorporated as part of any of the modules (e.g., mass memory board); see also Yu at [0029]).  

	Lakings does not disclose:
		the memory card array/card is a SD card array/card.

	Parkin teaches:
“The memory 292 can include, but is not necessarily limited to: removable and non-removable memory components, such as random-access memory (RAM), read-only memory (ROM), flash memory (e.g., a secure digital (SD) memory card, a mini-SD memory card, and/or a micro-SD memory card), magnetic memory, optical memory, universal serial bus (USB) memory devices, hard disk memory, external memory, and so forth. In implementations, the implement 202 and/or the memory 292 can include removable integrated circuit card (ICC) memory, such as memory provided by a subscriber identity module (SIM) card, a universal subscriber identity module (USIM) card, a universal integrated circuit card (UICC), and so on” ([0064]: memory (Fig. 15, item 292) implemented as part of a controller (Fig. 15, item 288, [0061]) of a drilling mechanism (Fig. 2, item 208, [0046]) in a drill string (Fig. 2, item 200, [0043]) of a drilling system (see [0037]) includes removable SD memory card).
.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lakings, in view of Yu and Parkin, and in further view of van Zuilekom (US 20110048700 A1), hereinafter ‘van Zuilekom’.
Regarding claim 10. 
Lakings in view of Yu and Parkin discloses all the features of claim 9 as described above.
Lakings does not disclose:
each SD card is assigned one of the sensor boards; and 
each SD card stores sensor data from the one assigned sensor board.  

Regarding SD cards, Parkin teaches:
“The memory 292 can include, but is not necessarily limited to: removable and non-removable memory components, such as random-access memory (RAM), read-only memory (ROM), flash memory (e.g., a secure digital (SD) memory card, a mini-SD memory card, and/or a micro-SD memory card), magnetic memory, optical memory, universal serial bus (USB) memory devices, hard disk memory, external memory, and so forth. In implementations, the implement 202 and/or the memory 292 can include removable integrated circuit card (ICC) memory, such as memory provided by a memory (Fig. 15, item 292) implemented as part of a controller (Fig. 15, item 288, [0061]) of a drilling mechanism (Fig. 2, item 208, [0046]) in a drill string (Fig. 2, item 200, [0043]) of a drilling system (see [0037]) includes removable SD memory card).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu and Parkin to implement SD cards to store sensor data, in order to provide durable storage capabilities while ensuring data storage stability.

Regarding each memory (SD) card being assigned to one of the sensor boards; and 
each memory (SD) card storing sensor data from the one assigned sensor board, van Zuilekom teaches:
“The down hole tool 124 may include one to a number of different sensors 145, which monitor different down hole parameters and generate data that is stored within one or more different storage mediums, for example, within the down hole tool 124” ([0044]:  a downhole tool includes different sensors that monitor different parameters, with this information being stored in different storage mediums).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu and Parkin, and in further view of van Zuilekom to implement each memory (SD) card assigned to one of the sensor boards; and each memory (SD) card storing sensor data from the one assigned 

Regarding claim 20. 
Lakings in view of Yu and Parkin discloses all the features of claim 19 as described above.
Lakings does not disclose:
each SD card is assigned one of the sensor boards; and 
each SD card stores sensor data from the one assigned sensor board.  

Regarding SD cards, Parkin teaches:
“The memory 292 can include, but is not necessarily limited to: removable and non-removable memory components, such as random-access memory (RAM), read-only memory (ROM), flash memory (e.g., a secure digital (SD) memory card, a mini-SD memory card, and/or a micro-SD memory card), magnetic memory, optical memory, universal serial bus (USB) memory devices, hard disk memory, external memory, and so forth. In implementations, the implement 202 and/or the memory 292 can include removable integrated circuit card (ICC) memory, such as memory provided by a subscriber identity module (SIM) card, a universal subscriber identity module (USIM) card, a universal integrated circuit card (UICC), and so on” ([0064]: memory (Fig. 15, item 292) implemented as part of a controller (Fig. 15, item 288, [0061]) of a drilling mechanism (Fig. 2, item 208, [0046]) in a drill string (Fig. 2, item 200, [0043]) of a drilling system (see [0037]) includes removable SD memory card).


Regarding each memory (SD) card being assigned to one of the sensor boards; and 
each memory (SD) card storing sensor data from the one assigned sensor board, van Zuilekom teaches:
“The down hole tool 124 may include one to a number of different sensors 145, which monitor different down hole parameters and generate data that is stored within one or more different storage mediums, for example, within the down hole tool 124” ([0044]:  a downhole tool includes different sensors that monitor different parameters, with this information being stored in different storage mediums).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakings in view of Yu and Parkin, and in further view of van Zuilekom to implement each memory (SD) card assigned to one of the sensor boards; and each memory (SD) card storing sensor data from the one assigned sensor board, in order to provide independent storage capabilities for easy identification and retrieval of downhole parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KHAN; ALAMZEB HAFEEZ et al., US 20110169656 A1, Surface Communication Device and Method for Downhole Tool
Reference discloses an interface adapter having memory card ports such as secure digital (SD) card ports.
HUTIN REMI et al., GB 2425792 A, Downhole tool with removable memory
Reference discloses a drilling system including removable storage devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LINA M CORDERO/Primary Examiner, Art Unit 2857